Eschweiler, J.
(dissenting). The amounts here involved are required to be paid by .employer or insurer into the state treasury. We are all agreed that once in the treasury it can only come out by an appropriation by the legislature pursuant to sec. 2, art. VIII, Const. The majority are of the opinion that it may nevertheless be taken out and appropriated ±o the Industrial Commission for the discharge of certain designated liabilities without the yea-and-nay vote required under sec. 8, art. VIII, Const., for any law which makes an appropriation of “public or trust money.”
The court holds that these funds, appropriated as they are to the Commission to be paid out to persons who in no wise contributed to such funds and who have no contractual or family relationship with those who do pay in, though in effect trust money, still are not the trust money included in the section of the constitution above quoted, and that the constitution meant by trust money only that which is now called public trust money.
To me that seems like reading something into the constitution rather than construing it.
The phrase “public or trust money” contrasts public money with trust money, thereby implying, it seems to me plainly, a division of all the funds paid into and held in the state treasury into two all-embracing classes, viz.: one, public money which may be devoted to the general purposes of the state; the other, trust money, all that which is devoted to designated and specific purposes and thereby impressed with a trust for each such specific purpose. The money here involved is clearly impressed with a trust for a specific definite *23purpose, under the general and public welfare doctrine which is the basis of the workmen’s compensation law, and particularly of such provisions thereof as are here presented, is to be paid into the treasury, and therefore is entitled to the protection intended to be thrown around public or trust money by the constitution.
I cannot see what kind of money can properly be paid into or held in the state treasury other than public money or trust money as above differentiated.
The school fund so carefully provided for in art. X, Const., is not there denominated a trust fund or trust money, but clearly is within the term “trust money” in said sec. 8, art. VIII, sitpra, and yet certainly could not have been the only trust money intended to have been originally included in said sec. 8, for then that would have been so said by expressly so providing for it, it being the only fund then provided for by the constitution in the nature of trust money as distinguished from public money.
The constitution builded for the future as well as the then present, and when it threw these safeguards.around withdrawals from moneys in the state treasury I think it carefully provided for all funds — those subject to general appropriation and public purposes, and those which must be devoted to some special or trust purpose. I think the framers intended to play no favorites and make no exceptions. For these reasons I dissent.